Stephens, P. J.
A petition which alleges that the host driver of an automobile was grossly negligent in failing to warn a guest passenger that the right front-door handle was defective and that the door would open upon the slightest touch of the handle, and in driving the car seventy-five miles' per hour in the fog and rain against a thirty-mile per hour wind, that injury resulted to the guest when she touched the door handle and the door flew open, jerking the guest from the car, that upon the door handle being touched the door flew open on account of the reckless and dangerous speed of the car, and that the driver of the car was grossly negligent in failing to begin to stop the car within ten or fifteen seconds from the time the guest was suspended between *350the door and the car, set forth a cause of action even in the absence of an allegation that the guest in any way protested against the excessive speed or made any effort to have it reduced. Whether the driver of the car was grossly negligent was a question for the jury. It was error to dismiss the action on general demurrer.
Decided February 17, 1938.
Edward F. Taylor, for plaintiff.
Harris, Harris, Bussell & Weaver', for defendant.

Judgment reversed.


Button, J., concurs. Felton, J., dissents.